DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive. Applicant argues that because Ludwig teaches delivering analog signals over a separate circuit than digital signals, the combination of Heie and Ludwig does not reasonably suggest applicant’s claimed invention of a transmission module comprising both analog I/O and an antenna for wireless transmission.
In response to applicant's argument that Ludwig teaches a separate network for transmission of analog signals, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Heie explicitly discloses the gateway device comprises both wired and wireless capability (Heie paragraph 0028). Heie is then modified in view of Ludwig, who teaches it is beneficial to support analog transmission among devices within a network due .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heie et al. (2008/0235733, of record) [Heie] in view of Ludwig et al. (6,816,904, of record) [Ludwig].
Regarding claims 7 and 11, Heie discloses an interconnected system for the wireless transmission of high-quality audio and video among consumer electronics devices (fig. 1A) comprising:

Heie fails to disclose the consumer electronic device includes at least one analog audio or video input, or analog audio or video output, such that the electronic transmission module is connected to said analog audio/video input or output.
In an analogous art, Ludwig teaches including analog inputs and outputs to a gateway device to additionally support analog transmissions between connected terminals (col. 7 line 21 - col. 8 line 22 and col. 11 lines 6-19) for the benefit of utilizing both legacy resources and the higher efficiency of strictly analog transmissions between devices (col. 1 line 65 - col. 2 line 14).
It would have been obvious at the time of effective filing to include in the consumer electronic device at least one analog audio or video input, or analog audio or video output, such that the electronic transmission module is connected to said analog audio/video input or output, as suggested by Ludwig for the benefit of utilizing both legacy resources and the higher efficiency of strictly ana log transmissions between devices.

Regarding claims 8 and 12, Heie and Ludwig disclose the interconnected system for the wireless transmission of high-quality audio and video among consumer electronics devices according to claims 7 and 11, wherein said electronic transmission module receives at least one 

Regarding claims 9 and 13, Heie and Ludwig disclose the interconnected system for the wireless transmission of high-quality audio and video among consumer electronics devices accordingto claims 7 and 11, wherein said high frequency spectrum is between 2.8 - 6.0 Ghz (802.11 WiFi, Heie paragraph 0028).

Regarding claims 10 and 14, Heie and Ludwig disclose the interconnected system for the wireless transmission of high-quality audio and video among consumer electronics devices according to claims 7 and 11, further comprising a module for synchronization, decoding or interpretation of signals that performs the exchange of audio and video signals without affecting the synchronization between consumer electronics devices, and an order, duration or volume of the audio and video signals (gateway coordinates signal distribution using media adaptors, Heie paragraph 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421